EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 08/03/2021 are acknowledged and entered.

Claims 1-7, 15-19, 21, 25, 26, 36, 45, 48-51, 57, and 62-64 were pending.  In the amendment as filed, applicants have amended claims 15, 17-19, 25, and 36; cancelled claims 1-7, 16, 45, 48-51, 57, and 62-64; and added claims 66-69.  Therefore, claims 15, 17-19, 21, 25, 26, 36, and 66-69 are currently pending. 

Claims 18, 21, 25, 26, and new claims 68 and 69 are drawn to non-elected species, wherein the election was made without traverse in the reply filed on 10/19/2020 in respond to the restriction and/or species election requirements mailed on 06/19/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 15, 17, 19, 36, and new claims 66 and 67 are under consideration in this Office Action.



Claims 15, 17, 19, 36, 66, and 67 are allowable.  Claims 18, 21, 25, 26, 68, and 69 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (i.e. Claim 15).  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species for a type of pharmaceutical composition, as set forth in the Office action mailed on 06/19/2020, is hereby withdrawn and claims 18, 21, 25, 26, 68, and 69 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
New claims 67 and 68 are objected to because of the following informalities: The depicted chemical compounds claimed by instant claims 67 and 68 are so light that the atoms and/or bonds can not be clearly ascertain.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
August 16, 2021